Exhibit 10.1

 

LOGO [g779065g63c88.jpg]  

McDermott

Stephen L. Allen

Senior Vice President, Human Resources

            757 N. Eldridge Parkway       

Houston, Texas 77079-4425

 

       P.O. Box 940519       

Houston, Texas 77094-7519

 

       Ph: (281) 870-5578       

Fax: (281) 870-5125

 

       sallen@mcdermott.com        www.McDermott.com

Personal & Confidential

August 8, 2014

Mr. Stuart Spence

Dear Stuart:

We are pleased to confirm our offer for you to join McDermott International,
Inc. (“McDermott”). The details of our offer, which when accepted by you, will
become our agreement (this “Agreement”), are:

1. Date of Commencement of Services and Position

Your employment will begin on August 25, 2014 (“Employment Date”).

Your position will be Executive Vice President and Chief Financial Officer of
McDermott, reporting to David Dickson, President and Chief Executive Officer.

2. Compensation and Benefits

a. Salary

Your annual salary initially will be $475,000.00, payable on a semi-monthly
basis. Your salary will be prorated for 2014 and will be subject to future
adjustments as may be determined by the Compensation Committee of McDermott’s
Board of Directors (the “Compensation Committee”); provided however, that the
salary may be increased but not decreased, other than as part of a decrease of
up to 10% for all of the Company’s executive officers.

b. Annual Bonus

For 2014 and later years, you will be eligible, pursuant to McDermott’s
Executive Incentive Compensation Plan (the “EICP”), for a target award of 70% of
your base salary earned during the plan year. Currently, the EICP provides for a
range of payout of 0% to 200% of target bonus, depending on performance results.

c. Sign-On Long-Term Incentive Award

You will receive a sign-on grant of restricted stock units with an initial
economic value of $1,300,000.00 (vesting over three years, one-third per year
from date of grant) under our long-term incentive plan.



--------------------------------------------------------------------------------

Mr. Stuart Spence

August 8, 2014

Page  2

 

d. 2014 Annual Long-Term Incentive Award

You will receive a 2014 annual award under our long-term incentive plan with an
initial economic value of $1,000,000.00 with the same terms and conditions of
other Designated Executive Officers as shown below:

Restricted stock units with an initial economic value of $600,000.00 vesting
over three years, one-third per year, and

Performance shares with an initial economic value of $400,000.00 with a three
year cliff vesting.

All long-term incentive awards contained in items c. and d. above are subject to
approval by the Compensation Committee of the Board of Directors and are subject
to the terms and conditions of the long-term incentive plan and related award
agreements. The awards are anticipated to be approved by the Compensation
Committee prior to your Employment Date and, subject to such approval, the grant
date will be your Employment Date.

e. Annual Long-Term Incentive Compensation

With respect to future incentive awards commencing in 2015, you will be eligible
to participate in our annual long-term incentive awards program. The annual
award opportunity for this position has typically ranged between $750,000.00 and
$1,000,000.00 as determined by the Compensation Committee. Each annual award
could be in one or more awards of performance cash, restricted stock,
performance restricted stock, stock options, restricted stock units or
performance stock units, as selected by the Compensation Committee. Subject to
the approval of the Compensation Committee, your long-term incentive awards will
have terms and conditions consistent with those provided to other senior
McDermott executives. Your participation in McDermott’s long-term incentive plan
will be subject to the terms of the plan and related award agreements.

While there is every reasonable expectation that you would continue to
participate in the plan in the future at a level at least as favorable as your
initial participation, your continued participation and the level of
participation will be determined annually by the Compensation Committee and the
plan is subject to amendment, termination or change.

f. Perquisites

You will participate in McDermott’s perquisite program for senior executives
commencing in 2015, subject to approval by the Compensation Committee. The
program historically has been $20,000 paid lump-sum.

g. Change in Control Agreement

You will be offered a Change in Control Agreement at the salary and bonus
severance multiplier of 2.0, subject to approval by the Compensation Committee
and the Board of Directors.



--------------------------------------------------------------------------------

Mr. Stuart Spence

August 8, 2014

Page  3

 

h. SERP

You will be eligible to participate in the McDermott Supplemental Executive
Retirement Plan, subject to the terms and conditions thereof.

i. Vacation

You will be entitled to four weeks of annual vacation. Your vacation will be
prorated for 2014.

j. Benefits

You will be eligible to participate in McDermott’s health and welfare benefits
plans and 401(k) plan generally applicable to senior executives in accordance
with the terms of those programs.

3. Stock Ownership Policy

You will be subject to McDermott’s policy that requires its senior executives to
own McDermott common stock.

4. Code of Ethics and Business Conduct

You will be subject to and expected to comply with McDermott’s Code of Ethics
for Chief Financial Officer and McDermott’s Code of Business Conduct.

5. Additional Terms

You acknowledge that you are not bound by or otherwise subject to any
contractual or other restrictions that would prevent you from joining McDermott
and providing services to McDermott as an executive officer as contemplated
under this Agreement. You also will not bring to your McDermott employment or
use in connection with your employment any confidential or proprietary
information that you used or had access to by reason of any previous employment
that is the property of any previous employer, including, but not limited to,
passwords, e-mails, business plans, documents, and the like. During our
discussions about your proposed employment, you assured us that you would be
able to perform your job duties within the guidelines just described.

You will be required to comply with McDermott’s policy on Employee Physicals,
Alcohol and Drug Screens.

Company will reimburse you up to $7,500.00 for reasonable and necessary legal
fees incurred by you in connection with this offer.



--------------------------------------------------------------------------------

Mr. Stuart Spence

August 8, 2014

Page  4

 

Notwithstanding any other term or condition in this Agreement, nothing herein is
intended to create a contract for a specified term, and you understand and agree
that the relationship between you and McDermott is one of at-will employment.
This means that you may terminate your employment with McDermott at any time and
for any reason whatsoever simply by notifying the President and Chief Executive
Officer. Likewise, McDermott may terminate your employment at any time and for
any reason whatsoever, with or without cause or advance notice.

All payments under this Agreement will be subject to any applicable payroll and
tax deductions. All general personnel policies existing for employees of
McDermott will apply to you, and you are expected to apply strictest
confidentiality to all business matters.

Texas law governs this Agreement and the terms of your employment by McDermott.
Disputes about this Agreement and your employment will be subject to arbitration
under the AAA Commercial Arbitration rules and will be held in Houston, Texas.
Any claim or action brought as a result of a breach of this Agreement must be
made within one year of such breach.

You agree that, other than in this Agreement, McDermott has not made any
representations, promises, or commitments concerning your proposed employment.
This Agreement constitutes the entire agreement between you and McDermott,
including any of its directors, officers, agents or employees, and supersedes
all other representations, warranties, agreements, and understandings, oral or
otherwise, with respect to the matters contained in this Agreement. You confirm
that you have consulted with your counsel in connection with your decision to
enter into this Agreement.

6. Severability

In the event that any term or provision of this Agreement shall be finally
determined to be superseded, invalid, illegal, or otherwise unenforceable
pursuant to applicable law, that determination shall not impair or otherwise
affect the validity, legality, or enforceability, to the maximum extent
permissible by applicable law, of any of the other terms and provisions of this
Agreement.

Sincerely,

 

/s/ Stephen L. Allen

Stephen L. Allen Senior Vice President, Human Resources cc: Ms. Mary
Shafer-Malicki Employment Offer Accepted:

 

/s/ Stuart Spence

   

August 8, 2014

Stuart Spence     Date